[Cite as State v. Chester, 2021-Ohio-918.]


                                           COURT OF APPEALS
                                          STARK COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. William B. Hoffman, P.J.
           Plaintiff-Appellee                      :   Hon. John W. Wise, J.
                                                   :   Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :   Case No. 2020CA00028
                                                   :
    TAVIST CHESTER                                 :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Stark County Court of
                                                       Common Pleas, Case No.
                                                       2019CR0977B



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              March 22, 2021




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    KYLE STONE                                         KELLY S. MURRAY
    STARK CO. PROSECUTOR                               116 Cleveland Ave. NW, Ste. 600
    KATHLEEN O. TATARSKY                               Canton, OH 44702
    110 Central Plaza South, Ste. 510
    Canton, OH 44702-1413
[Cite as State v. Chester, 2021-Ohio-918.]


 Delaney, J.

          {¶1} Appellant Tavist Chester appeals from the March 4, 2020 Judgment Entry

 of the Stark County Court of Common Pleas. Appellee is the state of Ohio.

                                FACTS AND PROCEDURAL HISTORY

          {¶2} This case arose in the early-morning hours of May 12, 2019, when appellant

 shot and killed Nigel Jackson outside the R Bar in Canton, Ohio. The following evidence

 is adduced from the record of appellant’s jury trial.

                             Scene of shooting at the R Bar: suspect is identified

          {¶3} Ptl. Vincent Romanin worked midnight shift with the Canton Police

 Department when he was dispatched to the R Bar at 1117 Wertz Avenue Northwest

 around 12:44 a.m. on May 12, 2019 for a shooting casualty. Upon arrival at the bar,

 Romanin found a chaotic scene outside with a crowd surrounding one man on the ground,

 unresponsive. Romanin observed the aftermath of what appeared to have been a

 shootout. Many shell casings were scattered in the parking lot and several parked cars

 sustained damage from gunshots.

          {¶4} Someone at the scene showed Romanin footage from a bar security

 camera. On the video, a silver late-model Dodge Ram pickup truck pulled up to the front

 of the bar. Romanin recognized this vehicle from an incident he was involved in months

 earlier: an exchange of gunfire occurred between vehicles on Interstate 77 in Canton.

 Someone at the bar provided appellant’s name, and Romanin checked for vehicles

 registered to appellant. One was a silver Dodge Ram pickup truck. Romanin forwarded

 this information to detectives.
[Cite as State v. Chester, 2021-Ohio-918.]


          {¶5} Sgt. Scott Prince investigated the shooting incident and learned the silver

 Dodge Ram at the crime scene was associated with appellant. Prince found the vehicle

 parked at appellant’s residence. Prince knocked and appellant came to the door; Prince

 said only, “You know why I’m here. We need to talk.” Prince asked appellant if the gun

 was still in the house, and appellant said no. Appellant gave consent to search the house,

 and no gun was found. Appellant was transported to Canton Police Department and

 interviewed by Prince and two other detectives.

                                             Security camera footage

          {¶6} Appellee presented videotape evidence from the bar to illustrate events

 leading up to the shooting. The evidence consisted of shots from multiple cameras and

 multiple perspectives. Appellant entered the bar with his cousins Courtney Compton and

 Jordan Smalls. Appellant and the women were inside the bar for only a short time when

 suddenly, unprovoked, Nigel Jackson struck appellant in the back of the head without

 warning.

          {¶7} Appellant and his cousins ran from the bar. Jackson and Antonio Wallace

 exited the bar, and Jackson physically reacted as he was shot, crumpling to the ground.

 Wallace held a gun in his right hand and raised it. Appellant ran beside his truck, firing

 two shots. The video also shows two muzzle blasts from the door of the bar, later

 determined to have been fired by bar manager Joshua Moore.

          {¶8} None of the weapons fired by any of the three individuals that night was

 recovered. Numerous shell casings were found of three separate calibers: .40, .45, and

 .380. Two bullets fragmented in Jackson’s body; one entered his lungs and severed his

 spinal cord, but remained intact. The bullets which struck and killed Jackson were .40-
[Cite as State v. Chester, 2021-Ohio-918.]


 caliber Smith & Wesson shells, copper-nosed bullets identical to those found under

 appellant’s bed during the consent search of his residence.

          {¶9} The remainder of the trial consisted of witnesses filling in their versions of

 the events captured on the bar security videos.

                       The bar manager throws patrons out and fires gun into the air

          {¶10} Joshua Moore is a manager of the R Bar. On the weekend of May 11, the

 bar sponsored a Mother’s Day event and was crowded. Moore worked the door,

 collecting cover charges, patting down patrons, and checking women’s purses. He

 became aware that one of the bar’s bouncers, “Franco,” was attempting to break up a

 fight between appellant and Nigel Jackson. Moore grabbed Jackson; Jackson swung at

 him; and the two started to fight. Moore heard someone yell, “Get off my boy,” and

 realized it was Antonio Wallace, with a gun in his hand. Moore told Wallace and Jackson

 to get out of the bar, along with a third unidentified man. Wallace, Jackson, and their

 unidentified companion backed out of the bar, “jawing” with Moore as they left through

 the front door.

          {¶11} Moore’s eyes stayed on Wallace because Wallace had a gun in his right

 hand, his arms at his sides. When Wallace and Jackson reached the front of the bar,

 shooting started from the parking lot. Jackson crumpled and fell. Wallace dropped and

 tried to run. Moore either retrieved the “bar gun” himself, or asked another bouncer to

 retrieve it for him, and fired two shots into the air.

          {¶12} Moore testified that when he heard the first shots ring out, Wallace’s hands

 were still at his sides because he was still engaged with Moore. Moore saw Jackson fall

 to the ground before Wallace started shooting. Moore was the third and final shooter; his
[Cite as State v. Chester, 2021-Ohio-918.]


 purpose in firing into the air was to scare people away from the scene. Several people

 in the crowd called 911. When police arrived on the scene, Moore retrieved the bar

 security video to show them. The “bar gun” he fired into the air was never turned over,

 however. Moore described the “bar gun” as a .45 caliber Taurus.

                        Bouncer hears shots, sees Jackson fall, then Wallace fires

          {¶13} Samuel “Franco” Jamerson was the bouncer on duty with Moore that night.

 He was familiar with appellant and his cousins, and also with Wallace and Jackson.

 Wallace is a “regular” at the R Bar and generally sits on the patio, smoking with his “crew.”

 That night, Jackson went in and out of the bar several times. Upon appellant’s arrival,

 Franco chatted with him and his cousins, then sat down and turned away briefly. He was

 surprised to see Jackson come up behind appellant and “sucker-punch” him in the back

 of the head. Franco ran to grab Jackson, but not before Compton and Smalls jumped on

 him in defense of appellant.

          {¶14} Franco grabbed appellant and pulled him toward the door of the bar.

 Joshua Moore came up and asked what happened. Franco told appellant he had to leave;

 appellant said “no problem” and ran toward the parking lot. Compton and Smalls also ran

 out of the bar shortly behind appellant. As Franco dealt with appellant, Jackson punched

 Moore, and Jackson and Moore began to fight. Wallace came up and told Moore

 something to the effect of, “Get the fuck off my boy.” Wallace had a gun in his right hand,

 although his arms were at his sides. Wallace, Jackson, and another man walked to the

 door and Moore said they all had to get out.

          {¶15} The three went out the door and Franco heard “boom, boom, boom.”

 Franco watched Wallace, whose hands were still at his sides, pistol in hand. Jackson
[Cite as State v. Chester, 2021-Ohio-918.]


 slowly dropped to the ground as Franco and Wallace also ducked. Due to the way

 Jackson crumpled, Franco surmised he was shot. Wallace raised his pistol and fired

 back.

          {¶16} To Franco, it sounded like many rounds were fired. Franco was armed, but

 he did not shoot because he didn’t know where the shots were coming from. Franco ran

 back into the bar, shut the door, and told panicked patrons to exit out the back door.

 Wallace came back into the bar and pointed his weapon at Moore. Franco said, “You

 don’t want to do that,” and Wallace lowered the gun and ran back out the front door.

          {¶17} Franco was the only participant in the night’s events who voluntarily turned

 over his firearm to police, even though he didn’t fire it that night and was not one of the

 shooters. At trial, Franco speculated that even though bar patrons were patted down and

 searched upon entering, Wallace could have obtained his pistol through the slats in the

 fence around the patio, which had been a problem in the past. Franco unequivocally

 testified that Wallace fired his gun after the first shots were fired in his direction from the

 parking lot and after Jackson had already been hit.

                                Jackson killed by copper-nosed Inceptor bullet

          {¶18} A deputy medical examiner performed an autopsy on Jackson and found

 he had three gunshot entrance wounds. Two were nonfatal, one to the right corner of his

 mouth and one to his left upper arm. The bullets from both of those shots fragmented, or

 broke apart, and the medical examiner retrieved portions of copper-nosed bullets from

 the wounds. The third shot was a gunshot wound to Jackson’s right chest which

 penetrated his lung and severed his spinal cord. This projectile was retrieved intact, also

 a copper-nosed bullet. This wound was fatal.
[Cite as State v. Chester, 2021-Ohio-918.]


          {¶19} Appellee’s firearms expert testified that six .380 caliber shell casings were

 discovered at the scene, all fired from the same weapon. Police also found two .45 caliber

 shell casings, both fired from a second gun. Finally, several .40 caliber shell casings were

 found, including one in the bed of appellant’s truck. All of the .40 caliber shell casings

 were fired from the same weapon, although some of the shells were of different brands.

 No firearms were recovered from the scene.

          {¶20} During the consent search of appellant’s residence, an ammunition box was

 found under his bed for .40 caliber Inceptor brand shells. Inside the box were six .40

 caliber Smith & Wesson shells manufactured by Blazer, one of the brands of .40 caliber

 shell casings found at the scene. The intact bullet and bullet fragments recovered from

 Jackson’s body were unique copper-nosed bullets manufactured by Inceptor for .40

 caliber firearms.

                        Appellant’s testimony: in fear for his life of Antonio Wallace

          {¶21} Appellant testified on his own behalf at trial. He said in February 2019, an

 incident occurred with Antonio Wallace at a different bar which ended with someone

 shooting at appellant’s truck on Interstate 77 in Canton. A passenger in appellant’s

 vehicle shot back. Appellant testified this incident led to several months of vague threats

 on behalf of Antonio Wallace, leading appellant to fear for his life. Appellant started

 carrying a gun, a Smith & Wesson .40 caliber, on his mail route and kept an AK-47 hidden

 in his truck.

          {¶22} On the evening of May 11, 2019, appellant went out with his cousins

 Compton and Smalls. Compton drove the three in appellant’s truck to the R Bar.

 Appellant secreted his handgun on top of a tire in the wheel well of the parked truck while
[Cite as State v. Chester, 2021-Ohio-918.]


 he went into the bar. The three entered the bar and were talking with Franco when

 appellant was suddenly struck from behind on the head. Appellant did not know Nigel

 Jackson and never saw him before. He thought Antonio Wallace struck him, although he

 testified he didn’t see Wallace in the bar.

          {¶23} Appellant ran out of the bar because he wanted to get away. He screamed

 to his cousins to run, too. Appellant arrived at the truck first, grabbed his weapon from

 the tire, but couldn’t open the door because Compton had the keys. Rather than wait for

 his cousins who were shortly behind him, appellant ran back toward the bar parking lot

 because he claimed he thought he would be “safer” there. He knew the bar had security

 cameras. Appellant saw Wallace in front of the bar with a gun in his hand. Appellant

 claimed he saw Wallace point the gun in his direction, so appellant raised his own gun

 and immediately started shooting. Appellant later told police he “emptied his clip.” He

 then ran away through some backyards, called Compton, and was picked up in his truck.

 Appellant claimed he didn’t know anyone was shot until police told him he would be

 charged with murder. Appellant feared for his life because of Wallace and testified he

 does not believe he shot Jackson. He never saw anyone fall when shots were fired but

 doesn’t know how many rounds he fired; he “was just squeezing.”

          {¶24} Upon cross examination, appellant said he saw Wallace outside the bar and

 thought Wallace was the person who hit him. He could not have left immediately after

 being punched because he had to retrieve his cousins from the bar. When he got to the

 truck, he couldn’t get in and didn’t see his cousins coming so he ran back to the parking

 lot. Appellant acknowledged he was likely to harm someone by pointing his gun at a
[Cite as State v. Chester, 2021-Ohio-918.]


 group of people and firing, but claimed he only fired because someone was trying to hurt

 him.

                                    Appellant’s cousin didn’t see shots fired

          {¶25} Courtney Compton, appellant’s cousin, testified on his behalf. She

 acknowledged she had the truck keys in her purse and said she and Smalls drove the

 truck back toward the bar looking for appellant but didn’t see him. They heard shots but

 didn’t see appellant and were afraid he was on the ground, dead. Appellant then called

 her and she picked him up a few blocks away from the bar. Compton’s sister was inside

 the bar and called her to ask if everyone was O.K. because someone outside the bar was

 dead. Appellant didn’t tell her he shot at anyone. He did, however, bring an AK-47 to her

 house after the shooting and asked her to keep it for him.

                                    Indictment, trial, conviction and sentence

          {¶26} Appellant was charged by indictment with one count of aggravated murder

 pursuant to R.C. 2903.01(A) [Count I]; one count of murder pursuant to R.C. 2903.02(A)

 and/or (B) [Count II]; and three counts of felonious assault pursuant to R.C. 2903.11(A)(1)

 and/or (A)(2) [Counts III, IV, and V]. Each count was accompanied by a firearm

 specification pursuant to R.C. 2941.145.

          {¶27} Appellant entered pleas of not guilty and the matter proceeded to trial by

 jury. Appellant was found not guilty upon Count I, aggravated murder, and guilty upon

 the remaining counts of murder and felonious assault. The trial court sentenced appellant

 to an indefinite prison term of 23 to 24 years to life.

          {¶28} Appellant now appeals from the trial court’s judgment entry of conviction

 and sentence.
[Cite as State v. Chester, 2021-Ohio-918.]


          {¶29} Appellant raises three assignments of error:

                                       ASSIGNMENTS OF ERROR

          {¶30} “I. THE VERDICT IS AGAINST THE MANIFEST WEIGHT OF THE

 EVIDENCE.”

          {¶31} “II. THE VERDICT IS INSUFFICIENT AS A MATTER OF LAW.”

          {¶32} “III. THE TRIAL COURT’S SENTENCING WAS IN ERROR, DEPRIVING

 APPELLANT OF HIS CONSTITUTIONAL RIGHTS.”

                                             ANALYSIS

                                               I., II.

          {¶33} Appellant’s first and second assignments of error are related and will be

 considered together. Appellant argues his convictions are not supported by sufficient

 evidence and are against the manifest weight of the evidence. We disagree.

          {¶34} The legal concepts of sufficiency of the evidence and weight of the evidence

 are both quantitatively and qualitatively different. State v. Thompkins, 78 Ohio St.3d 380,

 1997-Ohio-52, 678 N.E.2d 541, paragraph two of the syllabus. The standard of review

 for a challenge to the sufficiency of the evidence is set forth in State v. Jenks, 61 Ohio

 St.3d 259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus, in which the Ohio

 Supreme Court held, “An appellate court’s function when reviewing the sufficiency of the

 evidence to support a criminal conviction is to examine the evidence admitted at trial to

 determine whether such evidence, if believed, would convince the average mind of the

 defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether, after

 viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

 could have found the essential elements of the crime proven beyond a reasonable doubt.”
[Cite as State v. Chester, 2021-Ohio-918.]


          {¶35} In determining whether a conviction is against the manifest weight of the

 evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

 entire record, weighs the evidence and all reasonable inferences, considers the credibility

 of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

 lost its way and created such a manifest miscarriage of justice that the conviction must

 be overturned and a new trial ordered.” State v. Thompkins, supra, 78 Ohio St.3d at 387.

 Reversing a conviction as being against the manifest weight of the evidence and ordering

 a new trial should be reserved for only the “exceptional case in which the evidence weighs

 heavily against the conviction.” Id.

          {¶36} Appellant was found guilty upon one count of murder pursuant to R.C.

 2903.02(A) and/or (B). Appellee was therefore required to prove that appellant purposely

 caused the death of Nigel Jackson, and/or caused Jackson’s death as a proximate result

 of committing or attempting to commit felonious assault.

          {¶37} Appellee’s case against appellant is largely circumstantial. Ohio law

 recognizes that circumstantial evidence is sufficient to prove the essential elements in a

 criminal case. State v. Scott, 5th Dist. Morgan No. 06 CA 1, 2007-Ohio-303, ¶ 35, citing

 State v. Willey, 5th Dist. Guernsey No. 98 CA 6, unreported, 1999 WL 3962 (Nov. 24,

 1998), internal citation omitted. “The only notable exception to this principle is where the

 inference between the facts proven and the facts sought to be proven is so attenuated

 that no reasonable mind could find proof beyond a reasonable doubt.” Id., citing State v.

 Griffin, 13 Ohio App.3d 376, 377-378, 469 N.E.2d 1329 (1st Dist.1979).

          {¶38} If the state relies on circumstantial evidence to prove an essential element

 of an offense, it is not necessary for “such evidence to be irreconcilable with any
[Cite as State v. Chester, 2021-Ohio-918.]


 reasonable theory of innocence in order to support a conviction.” State v. Granados, 5th

 Dist. Fairfield No. 13-CA-50, 2014-Ohio-1758, ¶ 27, citing Jenks, supra, 61 Ohio St.3d at

 272, paragraph one of the syllabus. “Circumstantial evidence and direct evidence

 inherently possess the same probative value [.]” Jenks, 61 Ohio St.3d at paragraph one

 of the syllabus. Furthermore, “[s]ince circumstantial evidence and direct evidence are

 indistinguishable so far as the jury's fact-finding function is concerned, all that is required

 of the jury is that i[t] weigh all of the evidence, direct and circumstantial, against the

 standard of proof beyond a reasonable doubt.” Jenks, 61 Ohio St.3d at 272, 574 N.E.2d

 492. While inferences cannot be based on inferences, a number of conclusions can result

 from the same set of facts. State v. Lott, 51 Ohio St.3d 160, 168, 555 N.E.2d 293 (1990),

 citing Hurt v. Charles J. Rogers Transp. Co, 164 Ohio St. 329, 331, 130 N.E.2d 820

 (1955). Moreover, a series of facts and circumstances can be employed by a jury as the

 basis for its ultimate conclusions in a case. Lott, 51 Ohio St.3d at 168, citing Hurt, 164

 Ohio St. at 331.

          {¶39} Piecing together the evidence of the videos with the testimony of the

 witnesses, it is evident appellant initiated the shootout. Appellant stowed a loaded gun in

 an accessible location—his truck tire well—before he entered a crowded bar. Despite

 what he described as months of menacing by Wallace, appellant and his cousins chose

 the bar where Wallace and his “crew” were regulars. Appellant was sucker-punched in

 the bar shortly after arrival and assumed Wallace was the perpetrator. After leaving the

 bar and going to his truck, appellant did not leave the scene; instead, he retrieved his

 firearm and returned to the bar parking lot. Appellant does not dispute firing his weapon

 in the direction of the perceived threat: Antonio Wallace, Nigel Jackson, and the
[Cite as State v. Chester, 2021-Ohio-918.]


 unidentified third man. Appellant told police he “emptied the clip;” he didn’t know how

 many times he fired but he “just kept squeezing.” Appellant was the only known shooter

 who used a .40-caliber firearm that night. Twelve .40-caliber shell casings fired from the

 same gun were found around the scene in the aftermath, including one in the bed of

 appellant’s truck.

          {¶40} Moore testified he heard shots from the parking lot, saw Jackson start to

 crumple to the ground, and Wallace still had his hands at his sides. The testimony of one

 witness, if believed by the factfinder, is enough to support a conviction. See, State v.

 Dunn, 5th Dist. Stark No. 2008-CA-00137, 2009-Ohio-1688, ¶ 133. The video

 surveillance also corroborated Moore’s recollection; Jackson collapsed to his knee before

 Wallace raised his weapon, and before Moore fired two shots from the door of the bar.

 Franco also testified Wallace raised his arm after shots were fired from the parking lot.

          {¶41} The autopsy provided further evidence appellant killed Jackson. The

 deputy medical examiner testified that he found fragments of copper-nosed bullets, and

 one almost-intact copper-nosed bullet, in Jackson’s body. The intact copper-nosed bullet

 was the fatal shot. Appellee’s firearms expert testified that only .40-caliber Inceptor

 bullets are copper-nosed. Appellant was the only shooter that night to fire a .40-caliber

 weapon, and an Inceptor ammunition box was found under his bed during the consent

 search.

          {¶42} We defer to the trier of fact as to the weight to be given the evidence and

 the credibility of the witnesses. State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212

 (1967), at paragraph one of the syllabus. The jury as the trier of fact was free to accept

 or reject any and all of the evidence offered by the parties and assess the witnesses’
[Cite as State v. Chester, 2021-Ohio-918.]


 credibility. “While the trier of fact may take note of the inconsistencies and resolve or

 discount them accordingly * * * such inconsistencies do not render defendant's conviction

 against the manifest weight or sufficiency of the evidence.” State v. Johnson, 2015-Ohio-

 3113, 41 N.E.3d 104, ¶ 61 (5th Dist.), citing State v. Nivens, 10th Dist. Franklin No.

 95APA09–1236, 1996 WL 284714 (May 28, 1996). The jury need not believe all of a

 witness’ testimony, but may accept only portions of it as true. Id.

          {¶43} Any inconsistencies in the evidence were for the trial court to resolve. State

 v. Dotson, 5th Dist. Stark No. 2016CA00199, 2017-Ohio-5565, ¶ 49. “The weight of the

 evidence concerns the inclination of the greater amount of credible evidence offered in a

 trial to support one side of the issue rather than the other.” State v. Delevie, 5th Dist.

 Licking No. 18-CA-111, 2019-Ohio-3563, ¶ 30, appeal not allowed, 158 Ohio St.3d 1410,

 2020-Ohio-518, 139 N.E.3d 927, citing State v. Brindley, 10th Dist. Franklin No. 01AP-

 926, 2002-Ohio-2425, 2002 WL 1013033, ¶ 16.

          {¶44} Appellant further argues appellee failed to prove he did not act in self-

 defense. R.C. 2901.05 provides in relevant part:

                           (A) Every person accused of an offense is presumed innocent

                  until proven guilty beyond a reasonable doubt, and the burden of

                  proof for all elements of the offense is upon the prosecution. The

                  burden of going forward with the evidence of an affirmative defense,

                  and the burden of proof, by a preponderance of the evidence, for an

                  affirmative defense other than self-defense * * * is upon the accused.

                  (B)(1) A person is allowed to act in self-defense * * *. If, at the trial of

                  a person who is accused of an offense that involved the person's use
[Cite as State v. Chester, 2021-Ohio-918.]


                  of force against another, there is evidence presented that tends to

                  support that the accused person used the force in self-defense, * * *

                  the prosecution must prove beyond a reasonable doubt that the

                  accused person did not use the force in self-defense * * * as the case

                  may be.

                           * * * *.

                           (4) The presumption set forth in division (B)(2) of this section

                  is a rebuttable presumption and may be rebutted by a preponderance

                  of the evidence, provided that the prosecution's burden of proof

                  remains proof beyond a reasonable doubt as described in divisions

                  (A) and (B)(1) of this section.

          {¶45} In the instant case, the jury was instructed as follows:

                           * * * *.

                           The Defendant is allowed to use force in self-defense.

                  Evidence was presented that, if believed by you, tends to support a

                  finding that the Defendant used deadly force in self-defense. In order

                  to prove that the Defendant did not act in self-defense, the State must

                  prove beyond a reasonable doubt at least one of the following:

                           A. The Defendant was at fault in creating the situation giving

                  rise to the death of Nigel Jackson;

                           Or B. The Defendant did not have reasonable grounds to

                  believe and an honest belief, even if mistaken that he was in

                  imminent or immediate danger of death or great bodily harm;
[Cite as State v. Chester, 2021-Ohio-918.]


                           Or C. The Defendant violated a duty to retreat or escape to

                  avoid the danger; or

                           D. The Defendant did not use reasonable force.

                           * * * *.

                           At Fault: The Defendant did not act in self-defense if the State

                  proved beyond a reasonable doubt that the Defendant was at fault in

                  creating the situation that resulted in the death. The Defendant was

                  at fault if the Defendant was the initial aggressor and

                           A. Nigel Jackson and/or Antonio Wallace did not escalate the

                  situation to deadly force;

                           Or B. The Defendant provoked Nigel Jackson and/o Antonio

                  Wallace into using force;

                           Or C. The Defendant did not withdraw from the situation;

                           Or D. The Defendant withdrew from the situation but did not

                  reasonably indicate his withdrawal by words or acts to Nigel Jackson

                  and/or Antonio Wallace.

                           * * * *.

                           Duty to Retreat: The Defendant has a duty to retreat if he:

                           A, was at fault in creating the situation giving rise to the death

                  of Nigel Jackson;

                           Or B. Did not have reasonable grounds to believe and an

                  honest belief that he was in imminent or immediate danger of death

                  or great bodily harm;
[Cite as State v. Chester, 2021-Ohio-918.]


                           Or C. Had a reasonable means of escape from that danger

                  other than by the use of deadly force.

                           * * * *.

                           T. IV., 103-107.

          {¶46} Appellant had multiple opportunities to escape the situation giving rise to

 the danger and not only failed to do so, but escalated the danger. After he was sucker-

 punched by Jackson, he left the bar and went to his truck. He claimed he couldn’t open

 the door and had no choice but to grab his gun from the wheel well and return to the bar

 parking lot, actions that defy logic if he sought to avoid the threat of Wallace. Compton

 was right behind appellant with the truck keys, but he took the gun, ran back to the parking

 lot, and shot at Jackson, Wallace, and John Doe. We further note that despite alleged

 months of threats from Wallace, appellant went to the bar with the loaded firearm he

 secreted in the wheel well and a loaded AK-47 under the seat. As demonstrated at trial,

 appellant had several options other than returning to the parking lot and killing Jackson.

 He could have run to the Speedway across the street, or taken cover behind or inside the

 truck, or run down the road. In short, appellant had no defensible reason to return to the

 parking lot and empty his weapon in the direction of Jackson, killing him. Appellee's

 evidence was compelling, and the jury was free to weigh appellant's self-serving

 testimony of self-defense accordingly. State v. Spiess, 5th Dist. Licking No. 19-CA-106,

 2020-Ohio-4376, ¶ 27.

          {¶47} Viewing the evidence in the light most favorable to appellee, we conclude

 that a reasonable person could have found beyond a reasonable doubt that appellant was

 guilty of murder and felonious assault. A reasonable person could further find, beyond a
[Cite as State v. Chester, 2021-Ohio-918.]


 reasonable doubt, that appellant did not act in self-defense. We hold, therefore, that

 appellee met its burden of production regarding every element of the crimes and,

 accordingly, there was sufficient evidence to support appellant's convictions.

          {¶48} The jury was free to accept or reject any and all of the evidence offered by

 the parties and assess the witness's credibility. State v. Zachery, 5th Dist. Stark No. 2008-

 CA-00187, 2009-Ohio-715 at ¶ 36. “While the jury may take note of the inconsistencies

 and resolve or discount them accordingly * * * such inconsistencies do not render

 defendant's conviction against the manifest weight or sufficiency of the evidence”. Id.,

 citing State v. Craig, 10th Dist. Franklin No. 99AP-739, unreported, 2000 WL 297252

 (Mar. 23, 2000), internal citation omitted.

          {¶49} Appellant’s first and second assignments of error are overruled.

                                                  III.

          {¶50} In his third assignment of error, appellant argues the trial court erred in

 sentencing him to consecutive terms upon two counts of felonious assault, and that those

 felonious assault counts should have merged. Appellant further summarily challenges

 the constitutionality of R.C. 2967.271. For the following reasons, we disagree with

 appellant’s arguments.

          {¶51} Appellant first argues that Counts IV and V, felonious assault against

 Antonio Wallace and John Doe, are allied offenses of similar import which should have

 merged for sentencing. R.C. 2941.25, Ohio's allied-offense statute, provides:

                           (A) Where the same conduct by defendant can be construed

                  to constitute two or more allied offenses of similar import, the
[Cite as State v. Chester, 2021-Ohio-918.]


                  indictment or information may contain counts for all such offenses,

                  but the defendant may be convicted of only one.

                           (B) Where the defendant's conduct constitutes two or more

                  offenses of dissimilar import, or where his conduct results in two or

                  more offenses of the same or similar kind committed separately or

                  with a separate animus to each, the indictment or information may

                  contain counts for all such offenses, and the defendant may be

                  convicted of all of them.

          {¶52} In State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892,

 syllabus, the Supreme Court of Ohio held the following:

                           1. In determining whether offenses are allied offenses of

                  similar import within the meaning of R.C. 2941.25, courts must

                  evaluate three separate factors—the conduct, the animus, and the

                  import.

                           2. Two or more offenses of dissimilar import exist within the

                  meaning of R.C. 2941.25(B) when the defendant's conduct

                  constitutes offenses involving separate victims or if the harm that

                  results from each offense is separate and identifiable.

                           3. Under R.C. 2941.25(B), a defendant whose conduct

                  supports multiple offenses may be convicted of all the offenses if any

                  one of the following is true: (1) the conduct constitutes offenses of

                  dissimilar import, (2) the conduct shows that the offenses were
[Cite as State v. Chester, 2021-Ohio-918.]


                  committed separately, or (3) the conduct shows that the offenses

                  were committed with separate animus.

          {¶53} The Ruff court explained at paragraph 26:

                           At its heart, the allied-offense analysis is dependent upon the

                  facts of a case because R.C. 2941.25 focuses on the defendant's

                  conduct. The evidence at trial or during a plea or sentencing hearing

                  will reveal whether the offenses have similar import. When a

                  defendant's conduct victimizes more than one person, the harm for

                  each person is separate and distinct, and therefore, the defendant

                  can be convicted of multiple counts. Also, a defendant's conduct that

                  constitutes two or more offenses against a single victim can support

                  multiple convictions if the harm that results from each offense is

                  separate and identifiable from the harm of the other offense. We

                  therefore hold that two or more offenses of dissimilar import exist

                  within the meaning of R.C. 2941.25(B) when the defendant's conduct

                  constitutes offenses involving separate victims or if the harm that

                  results from each offense is separate and identifiable.

          {¶54} In the instant case, appellant was convicted upon one count of the murder

 of Nigel Jackson and three counts of felonious assault against Jackson, Antonio Wallace,

 and the unidentified John Doe who accompanied them. The trial court merged the murder

 and felonious assault convictions on behalf of Jackson but found the felonious assault

 counts on behalf of Wallace and Doe represented separate victims and therefore did not

 merge. Appellant was ordered to serve a consecutive term of two years plus a mandatory
[Cite as State v. Chester, 2021-Ohio-918.]


 three-year term for the firearm specification on behalf of each, to be served concurrently

 with each other. The trial court was not required to merge all of the counts of felonious

 assault because the counts represented separate victims and separate harms. Ruff,

 supra, at paragraph two of the syllabus. Appellant was therefore properly convicted of,

 and sentenced upon, separate counts.

          {¶55} Appellant summarily argues the trial court erred in imposing consecutive

 terms. “In order to impose consecutive terms of imprisonment, a trial court is required to

 make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and

 incorporate its findings into its sentencing entry, but it has no obligation to state reasons

 to support its findings.” State v. Bonnell, 140 Ohio St.3d 209, 16 N.E.3d 659, 2014-Ohio-

 3177, syllabus.

          {¶56} In Ohio, there is a statutory presumption in favor of concurrent sentences

 for most felony offenses. R.C. 2929.41(A). The trial court may overcome this presumption

 by making the statutory, enumerated findings set forth in R.C. 2929.14(C)(4). Bonnell,

 supra, 2014-Ohio-3177 at ¶ 23. R.C. 2929.14(C)(4) concerns the imposition of

 consecutive sentences and provides:

                           If multiple prison terms are imposed on an offender for

                  convictions of multiple offenses, the court may require the offender

                  to serve the prison terms consecutively if the court finds that the

                  consecutive service is necessary to protect the public from future

                  crime or to punish the offender and that consecutive sentences are

                  not disproportionate to the seriousness of the offender's conduct and
[Cite as State v. Chester, 2021-Ohio-918.]


                  to the danger the offender poses to the public, and if the court also

                  finds any of the following:

                           (a) The offender committed one or more of the multiple

                  offenses while the offender was awaiting trial or sentencing, was

                  under a sanction imposed pursuant to section 2929.16, 2929.17, or

                  2929.18 of the Revised Code, or was under post-release control for

                  a prior offense.

                           (b) At least two of the multiple offenses were committed as

                  part of one or more courses of conduct, and the harm caused by two

                  or more of the multiple offenses so committed was so great or

                  unusual that no single prison term for any of the offenses committed

                  as part of any of the courses of conduct adequately reflects the

                  seriousness of the offender's conduct.

                           (c) The offender's history of criminal conduct demonstrates

                  that consecutive sentences are necessary to protect the public from

                  future crime by the offender.

          {¶57} In this case, the record does establish the trial court made the findings

 required by R.C. 2929.14(C)(4)(b) at the time it imposed consecutive sentences. In the

 sentencing entry and on the record at the sentencing hearing, the trial court found that

 consecutive sentences are necessary to protect the public from future crime or to punish

 the offender; are not disproportionate to appellant's conduct and to the danger he poses

 to the public; and at least two of the multiple offenses were committed as part of one or

 more courses of conduct, and the harm caused by two or more of the offenses was so
[Cite as State v. Chester, 2021-Ohio-918.]


 great or unusual that no single prison term for any of the offenses committed as part of

 any of the courses of conduct would adequately reflect the seriousness of appellant's

 conduct.

          {¶58} Based on our review, we find that the record demonstrates that the trial

 court made the requisite findings and those findings are supported by the record. The

 sentence was within the statutory range. Moreover, the record reveals that the trial court

 properly considered the statutory purposes and factors of felony sentencing, and the

 decision is supported by clear and convincing evidence.

          {¶59} Finally, appellant summarily challenges the presumptive release feature of

 R.C. 2967.271, arguing it violates his constitutional rights to trial by jury and due process

 of law, and further violates the constitutional requirement of separation of powers. We

 note appellant did not raise the constitutionality of R.C. 2967.271 before the trial court

 and has not argued defense trial counsel was ineffective in failing to do so. We addressed

 the concept of ripeness for review in regard to the Regan Tokes Act in State v. Downard,

 5th Dist. Muskingum, CT2019, 2020-Ohio-4227, appeal allowed, 160 Ohio St.3d 1507,

 2020-Ohio-6835, 159 N.E.3d 1152:

                           The Ohio Supreme Court discussed the concept of ripeness

                  for review in State ex rel. Elyria Foundry Co. v. Indus. Comm., 82

                  Ohio St.3d 88, 1998-Ohio-366, 694 N.E.2d 459:

                           Ripeness “is peculiarly a question of timing.” Regional Rail

                  Reorganization Act Cases (1974), 419 U.S. 102, 140, 95 S.Ct. 335,

                   357, 42 L.Ed.2d 320, 351. The ripeness doctrine is motivated in part

                   by the desire “to prevent the courts, through avoidance of premature
[Cite as State v. Chester, 2021-Ohio-918.]


                  adjudication, from entangling themselves in abstract disagreements

                  over administrative policies * * *.” Abbott Laboratories v. Gardner

                  (1967), 387 U.S. 136, 148, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681,

                  691. As one writer has observed:

                           The basic principle of ripeness may be derived from the

                  conclusion that ‘judicial machinery should be conserved for problems

                  which are real or present and imminent, not squandered on problems

                  which are abstract or hypothetical or remote.’ * * * [T]he prerequisite

                  of ripeness is a limitation on jurisdiction that is nevertheless basically

                  optimistic as regards the prospects of a day in court: the time for

                  judicial relief is simply not yet arrived, even though the alleged action

                  of the defendant foretells legal injury to the plaintiff. Comment,

                  Mootness and Ripeness: The Postman Always Rings Twice (1965),

                  65 Colum. L.Rev. 867, 876. Id. at 89, 694 N.E.2d at 460.

                           In State v. McCann, 8th Dist. Cuyahoga No. 85657, 2006-

                  Ohio-171, the defendant argued because the Parole Board, pursuant

                  to R.C. 2967.28, could extend his sentence by up to an additional

                  five years for violation of post-release control, the statute was

                  unconstitutional. The Eighth District Court of Appeals concluded

                  because McCann was not currently the subject of such action by the

                  Parole Board, the issue was not yet ripe for review. Id. at ¶6.

                           Likewise, in the instant case, while R.C. 2967.271 allows the

                  DRC to rebut the presumption Appellant will be released after serving
[Cite as State v. Chester, 2021-Ohio-918.]


                  his nine-year minimum sentence and potentially continue his

                  incarceration to a term not exceeding thirteen years, Appellant has

                  not yet been subject to such action by the DRC, and thus the

                  constitutional issue is not yet ripe for our review.

                           State v. Downard, 5th Dist. Muskingum, CT2019, 2020-Ohio-

                  4227, supra, ¶ 8-11, appeal allowed, 160 Ohio St.3d 1507, 2020-

                  Ohio-6835, 159 N.E.3d 1152; see also, State v. Buckner, 5th Dist.

                  Muskingum Nos. CT2020-0023 & CT2020-0024, 2020-Ohio-7017;

                  State v. Wolfe, 5th Dist. Licking No. 2020CA00021, 2020-Ohio-5501;

                  State v. Cochran, 5th Dist. Licking No. 2019 CA 00122, 2020-Ohio-

                  5329; State v. Clark, 5th Dist. Licking No. 2020 CA 00017, 2020-

                  Ohio-5013; State v. Manion, 5th Dist. Tuscarawas No. 2020 AP 03

                  0009, 2020-Ohio-4230; State v. Kibler, 5th Dist. Muskingum No.

                  CT2020-0026, 2020-Ohio-4631.

          {¶60} Appellant does not dispute he is not yet subject to the provisions of R.C.

 2967.271. We therefore find here, as we did in Downard, that his constitutional challenge

 is not yet ripe for review.

          {¶61} We find no error in the trial court’s sentence. Appellant’s third assignment

 of error is overruled.
[Cite as State v. Chester, 2021-Ohio-918.]


                                             CONCLUSION

          {¶62} Appellant’s three assignments of error are overruled and the judgment of

 the Stark County Court of Common Pleas is affirmed.



 By: Delaney, J.,

 Hoffman, P.J. and

 Wise, John, J., concur.